Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to applicant arguments received on 10/19/2020. No claims were amended or canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Regarding Claim 22:
Claim limitation “means for preventing the articulation of said end effector and the rotation of said shaft when said firing actuator is being actuated” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses “means” coupled with functional language “for preventing the articulation of said end effector and the rotation of said shaft when said firing actuator is being actuated” without reciting sufficient structure to achieve the function and is not preceded by a structural modifier.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The means for preventing the articulation of the end effector when said firing actuator is being actuated will be considered Pivot plate 122, 322 or 822 and Lock 130, 330 or 930 as seen on Figures 1b, 6 or 23; all of them similar.  
The means for preventing the rotation of the shaft when said firing actuator is being actuated will be considered locking teeth, or projections, 772 which can be configured to be engaged with one or more locking teeth, or projections, 773 as described on paragraph 93 and Figures 17 to 19.

On Applicant Remarks received on 10/19/2020 the Applicant agrees with this interpretation but at the same time indicates that “the structures corresponding to the claim recitation discussed above are disclosed throughout the Subject Application in various embodiments and, as such, the claim recitation encompasses the structures described in the Subject Application and equivalents thereof, and is not limited to the embodiments listed on Page 3 of the Office Action”. The Applicant fails to mention in particular, besides the elements mentioned on page 3 of the last Office actions, what other structures could be considered the means for preventing the articulation of the end effector or the means for preventing the rotation of the shaft. 
So for prosecution the Examiner will consider the Pivot plate 122, 322 or 822 and Lock 130, 330 or 930 as seen on Figures 1b, 6 or 23 as the means for preventing the articulation of the end effector and locking teeth, or projections, 772 which can be configured to be engaged with one or more locking teeth, or projections, 773 as described on paragraph 93 and Figures 17 to 19 as the means for preventing the rotation of the shaft.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19 to 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boudreaux (US 7441685) in view of Marczyk (US 2008/0223903) Hinman (US 2007/0287993) and Sklar (US 5626595).
Regarding Claims 19 to 21:
Boudreaux  discloses a surgical stapling system operable by a clinician (Abstract, surgeon), comprising: a stapling assembly comprising: a distal end; a staple cartridge, wherein said staple cartridge comprises a plurality of staples removably stored therein; and an anvil configured to deform said staples (Figures 1 and 4, surgical instrument 100, end effector 106  would be the Stapling assembly  staple cartridge 110, anvil 112); wherein said stapling assembly is configurable in an open configuration and a closed configuration (Column 2, lines 37-40, a surgical instrument can include a closure system configured to move an anvil of an end effector, for example, between an open position, a partially closed position, and a closed position); a firing member movable toward said distal end to eject said staples from said staple cartridge (Column 6, lines 40-45, Firing member would be the staple driver not numbered configured to traverse staple cartridge 110 and a firing drive configured to advance the staple driver within the staple cartridge); a shaft rotatable in a first rotation direction and a second rotation direction (Figure 1, shaft assembly 104, Column 8, lines 8 to10; actuator 122', for example, can be operably engaged with shaft assembly 104 such that end effector 106 and shaft assembly 104 can be rotated about a longitudinal axis by actuator 122'); an articulation joint, wherein said stapling assembly is articulatable about said articulation joint in a first articulation direction and a second articulation direction (Figures 1 and 5, articulation joint 114 allows clockwise and counterclockwise movement to select the position to be locked with lock member 120); a handle (Figure 1, handle portion 102), wherein said shaft extends from said handle, and wherein said handle Figure 2, Column 12, lines 18 to 25, firing drive of surgical instrument 100 can include firing trigger 160, first firing link 162, second firing link 164, and firing member 166, in order to advance knife bar 168); a rotation actuator, wherein said rotation actuator is configured to rotate said shaft in said first rotation direction when said rotation actuator is rotated in a first rotation actuator direction; and rotate said shaft in said second rotation direction when said rotation actuator is rotated in a second rotation actuator direction which is opposite said first rotation actuator direction (Figure 10, column 8, lines 8-12, rotation actuator  would be actuator 122', which can be operably engaged with shaft assembly 104 such that end effector 106 and shaft assembly 104 can be rotated about a longitudinal axis by actuator 122').
Boudreaux discloses that the articulation 114 is rotated manually and can be locked to prevent the clinician from actuating said articulation actuator and said rotation actuator when said firing actuator is being actuated (Column 21, lines 28-65, Figures 5 and 6, describe how the surgeon pivots end effector 106 about axis 116 and Column 23, lines 8-12,  how it is locked in place once it is positioned by action of spring 126 to bias lock member 120 into engagement with end effector lock member 300).
Boudreaux does not disclose an articulation actuator rotatable about a longitudinal axis extending toward said distal end.    
Marczyk teaches a similar surgical stapling system that includes a powered mechanism for articulating a tool assembly capable of being operated either manually or electromechanically that will allow a user to articulate with minimal effort and with only one hand the tool assembly of a surgical stapling instrument (Page 1, paragraph 9), the system includes an articulation actuator rotatable about a longitudinal axis extending toward said distal end (Figure 15, motor 5, transmission shaft 7 and first gear 8a), wherein said articulation actuator is configured to: rotate said stapling assembly in said first articulation direction when said articulation actuator is rotated in a first articulation actuator direction; and rotate said stapling assembly in said second articulation direction when said articulation actuator is rotated in a second articulation actuator direction which is opposite said first articulation actuator direction (Page 3, paragraph 45
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Boudreaux the teachings of Marczyk and include a powered mechanism as described by Marczyk for articulating a tool assembly capable of being operated either manually or electromechanically that will allow a user to articulate with minimal effort and with only one hand the tool assembly of a surgical stapling instrument.

Boudreaux does not disclose a lock to prevent the clinician from actuating said rotation actuator when said firing actuator is being actuated; Boudreaux discloses that the surgeon can hold actuator 122' in position by placing a finger against a projection 115 and resisting any undesired motion of actuator 122' and, correspondingly, end effector 106 (Column 8, lines 17-20), but does not explicitly disclose a lock.
Hinman teaches a force limiter mechanism that protects the end effector and manipulated objects from the harm of potentially excessive force applied by the operator (Abstract, Figures 17 and 18; paragraphs 66 and 67), the mechanism includes means for preventing the rotation of the shaft comprising a rotation knob 1008, equivalent to actuator 122' of Boudreaux or rotation knob 770 of the application, having teeth 1010 for engaging with teeth 1012 on a sliding lock 1014 that are equivalent to locking teeth, or projections, 772 which can be configured to be engaged with one or more locking teeth, or projections, 773 as described on paragraph 93 and Figure 17 of the application; Hinman also discloses using several mechanisms such as the ones described on Figures 19 to 25 so the locks cannot be disengaged and the shaft stay in position while the stapling assembly is being operated.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Boudreaux the teachings of Hinman and use teeth on a sliding lock as described by Hinman to hold the actuators in position and avoid damage to the end effector and manipulated objects from the harm of potentially excessive force applied by the operator and avoid movement of the effector while stapling.

As already mentioned, Boudreaux discloses that the articulation 114 can be locked to prevent the clinician from actuating said articulation actuator and said rotation actuator when said firing actuator is being actuated.
Boudreaux does not disclose the lock being “electromagnetic” or “comprising a solenoid”.
The use of solenoids is well known in the art to provide longitudinal motion to elements of a surgical stapler, as shown by Sklar (Figures 1, 5a, b and 6a, b, solenoid actuator 68, when powered, moves the linkage 70 proximally).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Boudreaux the teachings of Sklar and use a solenoid actuator to retract the lock member 120 since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Please note that in the instant application, paragraph 8, applicant has not disclosed any criticality for the use solenoid (a lock can comprise at least one solenoid, motor, and/or electromagnet which can be configured to move a locking element between locked and unlocked positions in order to engage and disengage the locking element with the end effector).

It is to be noted that Ortiz (US 2006/0047308) also teaches a similar lock (Paragraphs 66 and 67, Figures 11a and 11b articulation lock 70) that is incorporated into a pivoting articulation (joint 62. As shown, the articulation joint 62 includes a rotary structure 72 having a plurality of holes 64a, 64b, 64c, 64d, 64e that are adapted to receive a spring loaded plunger 66) to prevent rotational movement of the articulation joint 62. The plunger 66 is also coupled to an EAP actuator, which is a kind of linear actuators that can be replaced by a solenoid).

Allowable Subject Matter
Claims 22 to 24 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 22:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed surgical stapling system comprising: a shaft rotatable in a first rotation direction and a second rotation direction; an articulation joint, wherein said stapling assembly is articulatable about said articulation joint in a first articulation direction and a second articulation direction; a handle, wherein said shaft extends from said handle, and wherein said handle comprises a firing actuator and means for preventing the articulation of said end effector and the rotation of said shaft when said firing actuator is being actuated.
The most similar art of record is the Boudreaux (US 7441685) in view of Marczyk (US 2008/0223903) and Hinman (US 2007/0287993) as used in the previous Office Action, but as interpreted under 112(f) the means for preventing the articulation of said end effector and the rotation of said shaft when said firing actuator is being actuated described in the prior art of records are patentably distinct to Pivot plate 122, 322 or 822 and Lock 130, 330 or 930 as seen on Figures 1b, 6 or 23 as the means for preventing the articulation of the end effector and locking teeth, or projections, 772 which can be configured to be engaged with one or more locking teeth, or projections, 773 as described on paragraph 93 and Figures 17 to 19 as the means for preventing the rotation of the shaft.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive. 
The Applicant argues that from the description of Hinman '993, there is nothing preventing the clinician from disengaging the trigger lock 1608 while a staple firing stroke is being performed. The discussion provided above with respect to FIG. 23 applies with the same or similar force to the locking mechanisms should in FIGS. 19-22, 24, and 25 of Hinman '993. 
to prevent the clinician from actuating said articulation actuator and said rotation actuator when said firing actuator is being actuated. Actually the argument of the Applicant indicates that the clinician has to disengage the trigger lock of Fig 23, or friction lock 1706 of Figure 24, or the sliding lock 1014 of Figures 19 to 22 to be able to actuate the articulation actuator, so the Applicant admits that the different locks prevents the actuation and require an additional action from the clinician to actually override them. Nowhere in the claim is it indicated a level of “prevention” or that something has to absolutely prevent the clinician from disengaging the locks while a staple firing stroke is being performed or preventing a user from purposely or accidentally disengaging the lock and performing an articulation stroke and/or a rotation stroke while a staple firing stroke is being performed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731